Citation Nr: 1761138	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  09-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral ear disability, to include an inner ear disability and bilateral hearing loss, to include as secondary to service-connected cervical fusion.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran performed active military service from September 1981 to February 1982, from November 1982 to November 1986 and from December 1, 1990 to December 19, 1990.  She also performed active duty from October 1987 to December 1987 (as shown by a copy of orders and noted to be active duty for training), from June 1997 to October 1997 (as shown on a VBMS Compensation and Pension Award sheet received in September 2016), from January 1998 to April 1998 (noted on the DD 214s as for a special tour) and from October 2002 to February 2003 (noted on the DD 214 as active duty for training).  She also had additional periods of active duty for training and inactive duty training.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from two rating decisions dated in November 2007 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. The Board remanded the Veteran's claims in February 2010, February 2012, June 2014 and April 2016.  The Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran testified at a November 2009 Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In May 2014, the Veteran was notified that the VLJ who conducted the November 2009 Board hearing was no longer employed by the Board and that she had the opportunity to request another hearing; the Veteran requested such a hearing in May 2014.  The Veteran testified at a June 2015 Board hearing before the undersigned VLJ in Wichita, Kansas.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran fell off a ladder and a loading dock in service, landing on her knees.  She also experienced back pain when she assisted a fellow service member when a safe slid off a forklift, landing on him.

2.  The Veteran has been diagnosed with degenerative arthritis and patellofemoral syndrome of the bilateral knees.  

3.  The Veteran has been diagnosed with degenerative arthritis of the thoracolumbar spine.  

4.  The preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the bilateral knees and patellofemoral syndrome manifested during service, within one year of service or is of service origin. 

5.  The preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the thoracolumbar spine manifested during service, within one year of service or is of service origin.

6.  The preponderance of the evidence is against finding that the Veteran has a confirmed diagnosis of an inner ear disorder. 

7.  The Veteran does not have a pure tone auditory threshold of 40 decibels or greater in one of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; nor does she have three pure tone auditory thresholds for frequencies 500, 1000, 2000, 3000, and 4000 Hertz above 26 decibels each.  In addition, her Maryland CNC Test speech recognition scores are greater than 94 percent. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, to include degenerative arthritis and patellofemoral syndrome, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

2.  The criteria for service connection for a left knee disability, to include degenerative arthritis and patellofemoral syndrome, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

3.  The criteria for service connection for a low back disability, to include degenerative arthritis of the thoracolumbar spine, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

4.  The criteria for service connection for an inner ear disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).  

5.  The criteria for service connection for bilateral hearing loss, to include as secondary to service-connected cervical fusion, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Overview of Service Connection Claims

The Veteran has been diagnosed with degenerative arthritis and patellofemoral syndrome of the bilateral knees, degenerative arthritis of the spine and a high-frequency bilateral hearing loss.  In this appeal, she seeks service connection for these conditions, in addition to an inner ear disorder.  For reasons set forth below, the Board finds that the Veteran's claims of entitlement to service connection for a bilateral knee condition, a low back condition and a bilateral ear condition must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as degenerative arthritis and sensorineural hearing loss, will be presumed if the diseases manifest to a compensable degree within one year following active military service.  

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service Connection for a Bilateral Knee Condition and a Back Condition 

Turning to the record on appeal, the Board initially notes that certain facts in this case are not in dispute.  A review of the Veteran's post-service medical records and VA examination reports reveals that the Veteran has current diagnoses of degenerative arthritis and patellofemoral syndrome of the bilateral knees, degenerative arthritis of the thoracolumbar spine and high-frequency bilateral hearing loss.  

Additionally, also not in dispute are the facts that the Veteran's service treatment records reveal that the Veteran complained of knee and back pain in service and reflect orthopedic injuries in service; and that she testified about injuries in service.  Thus, the crux of this case in terms of the Veteran's orthopedic claims is whether the medical evidence supports the Veteran's assertions that her bilateral knee and back conditions are related to her injuries in service.  

Turning initially to the question of a medical nexus for the Veteran's bilateral knee condition, the Veteran was afforded a VA examination in June 2010.  At that time, the Veteran provided a medical history and underwent an orthopedic examination.  In doing so, the VA examiner noted instances in the Veteran's service records that noted injuries to both the left and right knees.  The examiner also noted that x-rays taken in August 2009 minimally suggested medial joint narrowing indicating earliest changes of degenerative arthritis.  In terms of the question of degenerative arthritis, the examiner opined that the Veteran's physical findings were very limited to support the x-ray findings.  He stated that even though the Veteran was seen in service for right and left knee complaints, her symptoms in service were not long lasting.  As such, the diagnoses were not such that would be expected to be a cause of later arthritis.  Therefore, he opined that the Veteran's present knee condition on each side was not thought to be a direct relationship to any injury that occurred in service.  

In a February 2012 BVA decision, the Board concluded that addendum VA medical opinions were necessary.  In doing so, the Board observes that while it found the June 2010 VA examination reports (discussed below) to be inadequate upon which to base a decision in February 2012, it did not find the examination reports to be incredible.  Its remand for addendum opinions indicates that the Board did not discount the medical evidence or opinions provided in the June 2010 examination reports; simply that additional medical guidance was needed because the information in the reports did not contain sufficient detail to adjudicate the claims.  Also for the record, the Board observes that the Veteran's claims were remanded once again in April 2016 for outstanding medical records referenced in the Veteran's June 2015 BVA hearing and for a new inner ear/audiological examination in light of testimony given during the hearing. 

The Veteran was subsequently afforded an orthopedic examination in February 2012.  The February 2012 VA examiner ultimately opined that it was not at least as likely as not that the Veteran's left and right knee degenerative arthritis was due to or caused by her active duty military service or due to an undiagnosed illness.  In doing so, the examiner noted his consideration that the Veteran injured her knees on several occasions in service.  However, he also noted that these injuries occurred when the Veteran was relatively young (i.e., when she was approximately 20 years old).  Given her age at the time of her knee injuries in service, the examiner opined that these injuries were unlikely to have caused her post-service diagnosis of degenerative arthritis since her post-service arthritis was determined to be mild-in-nature.  If the Veteran's degenerative arthritis were the result of her in-service injuries, the examiner opined that it would be worse in terms of severity, specifically moderate-to-severe in nature.  Therefore, it was his opinion that the Veteran's left and right knee degenerative arthritis were the result of the natural aging process.  See also May 2012 addendum medical opinion (the medical doctor who examined the Veteran in June 2010 reviewed his former opinion and reiterated that although the Veteran's knees showed early degenerative changes, he did not believe these changes were the result of the Veteran's activities in service based upon the evidence of record).  

After reviewing all of the evidence of record, the Board finds the medical opinions of record, when viewed in conjunction with one another, are persuasive and credible evidence upon which to decide the Veteran's bilateral knee claims.  The pertinent and persuasive medical evidence contradicts the Veteran's claims to the extent that it indicates that there is no relationship between the Veteran's bilateral knee condition and service.  

Regarding the presumption of service connection for chronic diseases, of which arthritis is one, the Board notes that the Veteran's first diagnosis of record of arthritis in her knees was dated in 2009, long after the applicable one year period for the presumption.  Also, the evidence weighs against a finding of continuity of symptomatology.  Although the Veteran was treated for knee pain in service, satisfying an in-service notation of a problem, she testified in her hearing before the undersigned that she did not have problems with her knees until around 2007, when she sought treatment for them.  This is borne out by the available records.   Therefore, continuity of symptomatology is not found.  Service connection is not warranted for her bilateral knee disability.

Turning to the Veteran's low back disorder claim, the June 2010 medical doctor also conducted a physical examination of the Veteran's spine.  In providing a history and current symptomatology, the Veteran reported having low back pain.  A physical examination of the Veteran's back revealed ranges of motion that were within normal limits without pain.  X-rays taken of the Veteran's back were reported to be negative for degenerative changes.  The doctor ultimately opined that the Veteran's back pain could not be attributed to service.  See also May 2012 addendum medical opinion (the medical doctor who examined the Veteran in June 2010 reviewed his former opinion and reiterated that his examination of the Veteran's back in June 2010 was entirely normal; and that on that date, he could not apply a specific diagnosis to the Veteran lumbar area and there was nothing at that time that indicated a situation that had been initially caused by an injury while in service). 

Subsequently, however, during her February 2012 orthopedic examination, the Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine.  The VA examiner at that time reviewed the Veteran's records that noted the Veteran injured her back in service, obtained a medical history and conducted a physical examination.  After doing so, he opined that it was not at least as likely as not that the Veteran's degenerative arthritis of the thoracolumbar spine was due to or caused by her active duty military service or an undiagnosed illness.  In opining that the Veteran's degenerative arthritis of the spine was unrelated to service, the examiner noted that the Veteran's post-service arthritis was only minimal-in-nature.  He stated that if the Veteran's arthritis were related to her injuries in service, it would most likely be of a moderate-to-severe nature rather than mild.  He opined that the Veteran's post-service arthritis is most likely related to normal again and "wear and tear."  

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's low back disorder claim.  In doing so, the Board finds the medical opinions of record to be more persuasive and credible than the other evidence of record, given that they are offered by a medical professional who had full access to the relevant history and who provided a reasonable explanation for the opinions offered.  Likewise, the first post-service diagnosis of record of arthritis in the back is in 2012, long after the one year presumptive period. 

To the extent that the Veteran disagrees with the medical findings set forth in this decision, the Board finds her argument to be less persuasive than the medical opinions referenced above.  The Veteran clearly and sincerely believes that her knee conditions and back condition are related to service, and she is competent to report things such as symptoms she had in service and since she separated from service; however, she is not competent to connect her in-service or post-service symptomatology to her presently diagnosed knee or back disorders (i.e., she is not competent to provide a medical nexus opinion) since degenerative arthritis and patellofemoral syndrome are not disorders that can be easily identified by a layperson.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

Therefore, in light of the foregoing, the Board finds that the preponderance of the evidence is against finding the Veteran's post-service bilateral knee disorder and a low back disorder are related to service.  Thus, these claims must be denied.  

Service connection for a Bilateral Inner Ear Disability

In addition to her orthopedic claims, the Veteran seeks service connection for an inner ear disability and bilateral hearing loss.  

Turning to the merits of the Veteran's inner ear service connection claim, the Board must initially address the issue of whether the Veteran has a diagnosed medical disability.  While there is evidence that supports the Veteran's statements that she suffers from inner ear pain, a grant of service connection requires competent, credible evidence of a current disability.  A confirmed diagnosis of an inner ear disability is paramount in this case, since (as referenced above) service connection on either a direct or secondary basis cannot be granted without evidence of a current disability.  38 U.S.C. § 1102; 38 C.F.R. § 3.304.  

The Veteran's post-service medical records appear to reflect that the Veteran has a prior medical history of Meniere's disease; however, the Board has failed to find any specific references to a diagnosis of or treatment for this condition.  Additional evidence in the claims file consists of two VA examinations reports that specifically address whether the Veteran, in fact, has a diagnosable bilateral ear condition upon which service connection can be based.  The first VA examination took place in June 2010.  After reviewing the Veteran's claims file, obtaining a history from the Veteran and conducting a physical examination, the VA examiner opined that the Veteran did not have a current diagnosis pertaining to an inner ear disorder.  In doing so, he indicated that the Veteran's reported post-service hearing difficulties and vestibular issues had their onset after the Veteran broke her neck approximately 10-to-12 years after service.  

Thereafter, in February 2012, a VA outpatient treatment record reveals that the Veteran was seen for complaints of hearing loss and tinnitus.  An otomicroscopic examination of the ear canals was reported as normal, as was the Veteran's otoneurologic examination.  The examiner noted his impression at that time being hearing loss with tinnitus and CNS vestibular disorder.  In doing so, he opined that the Veteran needed an audiogram, a vestibular evaluation and an MRI of the brain.  The following month, the Veteran underwent an audiological consultation.  After doing so, a VA medical provider stated that other than a mild hearing loss in the 6000 Hertz range of the right ear, the Veteran's hearing was normal.  Additional testing for vestibular disorders was conducted in May 2012.  At that time, the Veteran was afforded a cVEMP (cervical vestibular evoke myogenic potential) that was within normal limits.  

Subsequently, the Veteran was afforded another VA examination in July 2016.  The examiner reviewed the Veteran's claims file, obtained a medical history and conducted a physical examination.  In doing so, a medical doctor that was Board certified in the area of otolaryngology reported that the Veteran had undergone a CT scan (computerized axial tomography) in October 2014, the results of which showed no acute intracranial abnormality present.   He stated a vestibular evaluation showed that the Veteran's peripheral vestibular system was within normal limits.  The examiner ultimately opined that he found no objective evidence of an inner ear cause of the Veteran's complaints of "dizziness"; and that the diagnosis of Meniere's disease was not supported by past or current findings and that the previous diagnosis was in error as it was made by a non-specialist.  Another VA medical doctor reviewed the Veteran's claims file and test results as well and opined that the Veteran did not have a diagnosis of a bilateral ear disability, to include a bilateral hearing loss disability, as of July 2016.  

Thus, other than the Veteran's assertions that she believes that she has an inner ear condition, all of the other evidence of record reflects that she does not have, and never has had, a diagnosed inner ear disorder.  Since the diagnosis of an inner ear disorder relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses, the Veteran's opinion as it relates to a medical nexus is not competent evidence upon which service connection can be based.  In light of the findings set forth above that the Veteran does not have a current inner ear diagnosis upon which service connection can be granted, the Veteran's claim for an inner ear disability must be denied on both a direct and secondary basis.


Service Connection for Bilateral Hearing Loss

The United States Court of Veterans Appeals (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a veteran's auditory thresholds (pure tone decibel loss) in one of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater.  Impaired hearing for VA purposes may also be found when a veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385. 

Most recently, the Veteran was afforded a VA audiological examination in July 2016.  At that time, her hearing was reported as: 

PURE TONE THRESHOLDS - HERTZ 

      500		1000		2000		3000		4000
      RIGHT       5 dB	        15 dB	        10 dB	        10 dB	       10 dB

      LEFT 	        20 dB	        15 dB	        10 dB	        10 dB	       10 dB

The July 2016 audiologist reported that both the Veteran's right ear hearing and left ear hearing were within normal limits based upon current VA guidelines.  The Veteran's speech recognition scores performed with the Maryland CNC word list were found to be 98 percent bilaterally.  The audiologist opined that the Veteran did suffer loss of hearing as a result of her exposure to noise in service (in the 6000 Hertz range, as referenced above).  However, as set forth above, impaired hearing for VA purposes is considered a disability when a veteran's auditory thresholds in one of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater.  Additionally, while impaired hearing for VA purposes may also be found when a veteran's Maryland CNC Test speech recognition scores are less than 94 percent. The Veteran's speech recognition scores in this case were 98 percent.

VA regulations provide that one of the elements necessary for service connection to be granted is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of competent medical evidence showing that the Veteran presently has an impaired hearing disability for VA purposes, there is no basis for the granting of service connection for bilateral hearing loss under any theory. 

Again, in making this decision, the Board does not question that the Veteran feels that she has difficulty hearing.  The VA audiologist did, in fact, find that she does suffer some bilateral hearing loss.  However, the Veteran's impaired hearing is not considered a disability for VA compensation purposes.  As such, her claim of entitlement to service connection for bilateral hearing loss on a direct and secondary basis must also be denied.  

Conclusion 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against all of the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee disability, to include degenerative arthritis and patellofemoral syndrome, is denied.

Service connection for a left knee disability, to include degenerative arthritis and patellofemoral syndrome, is denied.

Service connection for a low back disability, to include degenerative arthritis, is denied.

Service connection for a bilateral ear disability, to include an inner ear disability and a bilateral hearing loss disability, to include as secondary to service-connected cervical fusion, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


